Nationwide Variable Insurance Trust American Century NVIT Multi Cap Value Fund Supplement dated March 15, 2013 to the Summary Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective February 26, 2013, the Summary Prospectus is amended as follows: The information under the heading “Portfolio Managers” on page 3 of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Phillip N. Davidson, CFA Senior Vice President, CIO, Value Equity and Senior Portfolio Manager, American Century Since 2009 Kevin Toney, CFA Vice President and Senior Portfolio Manager, American Century Since 2009 Michael Liss, CFA Vice President and Senior Portfolio Manager, American Century Since 2009 Chad Baumler, CFA Portfolio Manager Since 2013 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
